Citation Nr: 0020780	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-46 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for disease manifested 
by protein in the urine.

3.  Entitlement to service connection for disease manifested 
by elevated cholesterol.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for bilateral ankle 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for herniated nucleus 
pulposus at L4-L5 and L5-S1, currently evaluated as 20 
percent disabling.

9.  Entitlement to an increased rating for dyshidrotic eczema 
of the hand, tinea pedis and tinea cruris, currently 
evaluated as 10 percent disabling. 

10.  Entitlement to an increased rating for left shoulder 
impingement syndrome, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

(The issues of service connection for a right shoulder 
disability, and increased ratings for a skin disorder and 
left shoulder disorder are addressed in the remand section of 
this decision, hereinbelow.)



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has a bilateral hearing disability due to 
disease or injury which was incurred in or aggravated by 
active duty.  

2.  No competent evidence has been submitted to show that the 
veteran currently has a disability associated with a clinical 
finding of protein in the urine.

3.  No competent evidence has been submitted to show that the 
veteran currently has a disability associated with a clinical 
finding of elevated cholesterol.

4.  No competent evidence has been submitted to show that the 
veteran currently has a right knee disability due to disease 
or injury which was incurred in or aggravated by active duty.  

5.  No competent evidence has been submitted to show that the 
veteran currently has bilateral ankle disability due to 
disease or injury which was incurred in or aggravated by 
active duty.

6.  The veteran's hypertension historically has been well 
controlled with medication and recent medical evidence 
revealed a maximum systolic reading of 154 and a maximum 
diastolic reading of 101.

7.  The veteran's herniated nucleus pulposus at L4-L5 and L5-
S1 is manifested by low back pain, sciatic neuropathy and 
limited motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for protein in the urine.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for elevated cholesterol.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

4.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a right knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

5.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a bilateral ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

6.  The criteria for a disability rating in excess of 10 
percent for the service-connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104 
including Diagnostic Code 7101 (1999); 38 C.F.R. § 4.104 
including Diagnostic Code 7101 (1997).

7.  The criteria for a 40 percent rating for herniated 
nucleus pulposus at L4-L5 and L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A.  Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are entirely negative 
for complaints or findings of a hearing loss.  The veteran's 
retirement examination revealed normal ears and drums.  The 
September 1992 retirement examination report included an 
audiological evaluation which showed pure tone thresholds, in 
decibels, as follows:

Hertz		500		1000		2000		3000		4000
Right		10		15		10		10		20
Left		15		20		20		5		10

In June 1993, the veteran underwent a VA audiological 
evaluation.  The pure tone thresholds, in decibels, were as 
follows:

Hertz		500		1000		2000		3000		4000
Right		30		25		15		20		15
Left		30		25		20		25		20

Speech recognition scores using the Maryland CNC Test were 96 
and 98 percent for the right and left ears, respectively.  
The audiologist noted that the veteran's hearing was within 
normal limits.  

The veteran stated in his notice of disagreement that hearing 
loss should at least be service connected with a 
noncompensable rating.  

There is no medical evidence to establish that the veteran 
had a hearing loss during service or at any time thereafter.  
No competent evidence has been submitted to support the 
veteran's lay assertions that he currently has a hearing 
disability due to disease or injury which was incurred in or 
aggravated by service.  Indeed, the medical evidence shows 
that he does not have a hearing loss as defined by 38 C.F.R. 
§ 3.385.

The Board is cognizant of the veteran's assertions that he 
currently has bilateral hearing loss due to service.  As a 
lay person, however, he is not competent to offer an opinion 
as to the questions of medical diagnosis or causation 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As there is no competent evidence 
showing a current hearing disability due to service, the 
Board finds that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection.  38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  

B.  Protein in urine

Service medical records show that, in 1992, the veteran was 
found to have protein in his urine.  It was noted that the 
level of protein indicated a nonnephrotic etiology.  Indeed, 
there is no medical evidence suggesting that the protein in 
the urine was a sign of a personal injury suffered or disease 
contracted.  

Post-service medical evidence includes findings of 
proteinuria, but again there was no attribution to a 
contracted disease.

As noted above, the laws and regulations provide that service 
connection is warranted for disability due to injury or 
disease incurred in or aggravated by service.  Here, although 
the medical evidence shows that protein in the urine has been 
clinically noted both in and since service, it has not been 
associated with any disability upon which a grant of service 
connection could be predicated.  Accordingly, there is no 
current disability associated with urine in the protein for 
service connection purposes.

In this regard, the Board notes that the Court has held that 
where there is no objective evidence of a current disability, 
service connection for nonspecific pathology, even if 
allegedly related to an alleged disorder, is not warranted.  
See Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. at 79-
80.  


C.  Elevated cholesterol

Service medical records show that the veteran was found to 
have elevated cholesterol.  As was the case with the urine 
protein, there is no medical evidence that the elevated 
cholesterol is a sign of a personal injury suffered or 
disease contracted.  

Post-service medical evidence includes findings of elevated 
cholesterol, but again there was no attribution of the 
elevated cholesterol to a contracted disease.

Again, the laws and regulations provide that service 
connection is warranted for disability due to injury or 
disease incurred in or aggravated by service.  Here, although 
the medical evidence shows that elevated cholesterol has been 
clinically noted both in and since service, it has not been 
associated with any disability upon which a grant of service 
connection could be predicated.  Accordingly, there is no 
current disability associated with elevated cholesterol for 
service connection purposes.  See Evans v. West, 12 Vet. App. 
at 31-32.

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. at 79-
80.  

D.  Right knee disability

The service medical records are entirely negative for 
complaints or findings of a right knee disability.  The 
veteran's retirement examination revealed no abnormalities of 
the right knee.  

In June 1993, the veteran underwent a VA orthopedic 
evaluation.  The veteran complained that he had had some 
swelling in the right knee.  Examination of the knee was 
completely within normal limits.  The knee had no crepitus, 
effusion or quadriceps atrophy, and there was full range of 
motion.  There was no giving way or locking, and x-ray 
studies revealed a normal knee.  

Post-service medical treatment reports revealed no evidence 
of complaints or treatment of any right knee disorder.  

There is no medical evidence to establish that the veteran 
had a right knee disability during service or at any time 
thereafter.  No competent evidence has been submitted to 
support the veteran's lay assertions that he currently has a 
right knee disability due to disease or injury which was 
incurred in or aggravated by service.  

The Board is cognizant of the veteran's assertions that he 
currently has a right knee disorder due to service.  As a lay 
person, however, he is not competent to offer an opinion as 
to the questions of medical diagnosis or causation presented 
in this case.  Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
As there is no competent evidence showing a current right 
knee disorder due to service, the Board finds that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.  
38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. at 79-
80.  

E.  Bilateral ankle disorder

The service medical records reveal that the veteran sprained 
his left ankle in July 1972 while playing basketball.  In 
June 1973, the veteran fell down stairs and suffered a 
flexion inversion injury to the right ankle.  In August 1973, 
the veteran again sprained his left ankle playing basketball.  
A note dated on August 31, 1973, indicates that the ankle had 
healed.  The service medical records are otherwise negative 
for evidence of ankle disability.  The veteran's retirement 
examination revealed no abnormalities of either lower 
extremity.  

In June 1993, the veteran underwent a VA orthopedic 
evaluation.  The veteran complained that the ankles gave way 
frequently.  Examination of the ankles was completely within 
normal limits.  There was a full range of motion of both 
ankles, and the ankles were stable to anterior drawer. 

Post-service medical treatment reports revealed no evidence 
of complaints or treatment of any ankle disorder.  

The veteran contended in his notice of disagreement that he 
continued to have trouble with his ankles and that he 
deserved to have ankle disability service connected and 
awarded a noncompensable evaluation.

No competent evidence has been submitted to support the 
veteran's lay assertions that he currently has bilateral 
ankle disability due to the injuries in service.  Indeed, the 
Board concedes that the veteran injured both ankles in 
service approximately 20 years prior to his retirement, but 
there is no evidence of any current residual disability 
associated with those injuries.  

The Board is cognizant of the veteran's assertions that he 
currently has bilateral ankle disability due to service.  As 
a lay person, however, he is not competent to offer an 
opinion as to the questions of medical diagnosis or causation 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
at 494-95.  As there is no competent evidence showing a 
current bilateral ankle disorder due to service, the Board 
finds that the veteran has failed to meet his initial burden 
of producing evidence of a well-grounded claim of service 
connection.  38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. at 79-
80.

II.  Increased ratings

The Board finds that the veteran's claims for increased 
ratings are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A.  Hypertension

The veteran's hypertension appears to be fairly well 
controlled.  Numerous blood pressure readings have been 
recorded in recent years.  At the June 1993 VA examination 
the veteran had blood pressure readings as follows:  sitting 
148/98; recumbent 150/100; and standing 146/100.  The 
diagnosis was that of hypertension.  

Numerous VA treatment records from 1994 included blood 
pressure readings.  In January 1994, his blood pressure was 
reported to be 148/101.  In February 1994, it was 154/89, 
and, in March, it was 142/84.  In November 1994, the 
veteran's blood pressure was reportedly 120/68.  

The veteran was seen twice at the emergency room in January 
1995.  His blood pressure readings were 141/85 and 134/94.  

Finally, at an April 1999 VA examination, three blood 
pressure readings were recorded while the veteran was seated; 
they were reported to be 142/90, 146/92 and 146/100.  The 
diagnosis was that of hypertension, under treatment, 
relatively well controlled.  

The veteran's hypertension has been rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.104 including Diagnostic 
Code 7101.  During the course of this appeal, the criteria 
for evaluating cardiovascular disorders were changed, 
effective on January 12, 1998.  62 Fed. Reg. 65219 (1997).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the former criteria, a 10 percent evaluation for that 
disorder was warranted for diastolic pressure predominately 
100 or more (or, if continuous medication is shown necessary 
for control, a history of diastolic blood pressure 
predominately 100 or more.  A 20 percent disability 
evaluation required diastolic readings of predominantly 110 
or more with definite symptoms.  A 40 percent disability 
evaluation required diastolic readings of predominantly 120 
or more and moderately severe symptoms.  A 60 percent 
disability evaluation required diastolic readings of 
predominantly of 130 and severe symptoms.  38 C.F.R. § 4.104 
including Diagnostic Code (1997).

The revised applicable criteria reiterate the required 
diastolic readings for each level of disability cited to 
above and continue the authorize the minimum rating of 10 
percent for a disorder requiring continuous medication for 
control with a history of diastolic pressure of predominantly 
100 or more.  Alternatively, evaluations of 10 and 20 percent 
may be assigned on the basis of systolic readings of 160 and 
200, respectively.  38 C.F.R. § 4.104 including Diagnostic 
Code 7101 (1999).

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent, 
under either the former or revised criteria, is not 
warranted.  Simply stated, the veteran's hypertension appears 
to be fairly well-controlled, and the highest diastolic 
reading reported during the course of the appeal was 101, 
which warrants no more than a 10 percent rating under both 
the former and the revised criteria.  Because there is no 
evidence of diastolic readings of higher than 110, or 
systolic readings higher than 200, there is no basis for 
assignment of a higher evaluation under either the former or 
revised schedular criteria.

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply.  

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.

B.  Herniated nucleus pulposus

The veteran injured his low back several times in service as 
a paratrooper, primarily in the 1970's.  

At his June 1993 VA examination, the veteran had forward 
flexion of the lumbar spine to 90 degrees and extension to 20 
degrees.  The assessment was that of herniated nucleus 
pulposus at L5-S1 and L4-L5 with no nerve impingement "at 
this time."

In February and March 1994, the veteran was seen on an 
outpatient basis complaining of increased low back pain.  He 
was prescribed a back brace and ibuprofen.  

In May 1995, another VA examination was conducted.  The 
veteran complained of stiffness and soreness in the low back 
area.  The examination revealed no specific point tenderness, 
paraspinous muscle spasm or back pain on motion.  Flexion was 
limited to 90 degrees, and extension was limited to 25 
degrees.  Lateral flexion was to 35 degrees, and rotation was 
to 30 degrees, bilaterally.  An x-ray study revealed slight 
narrowing of the L4-L5 intervertebral disc space.  

Another VA examination was conducted in July 1997.  Range of 
motion of the lumbar spine was as follows:  70 degrees 
forward flexion; 16 degrees backward extension; 30 degrees 
lateral flexion, bilaterally; 35 degrees rotation, 
bilaterally.  There was some pain in all planes of excursion.  
An x-ray study revealed disc space narrowing at L3-L4 and, 
more severely, at L4-L5.  The diagnosis was that of 
postoperative herniated nucleus pulposus at L4-L5 and L5-S1; 
however, the examiner also noted that the veteran had never 
had surgery on his back.  

In April 1999, another VA examination was conducted.  Range 
of motion of the lumbar spine was as follows:  52 degrees 
forward flexion; 10 degrees backward extension; 12 degrees 
right, lateral flexion; 15 degrees left, lateral flexion.  
The examiner noted that there was tenderness along the course 
of the left sciatic nerve, which was still present into the 
lower leg, halfway at the calf.  An x-ray study was 
consistent with the April 1997 study.  The diagnoses were 
those of severe injury to the lumbosacral spine with history 
of herniated nucleus pulposus at L4-L5 and L5-S1, sciatic 
neuropathy in the left sciatic nerve and marked limitation of 
motion of the lumbar spine.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's low back disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a including Diagnostic Code 
5293.  That code provides a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

It is clear that the veteran experiences neurologic 
symptomatology associated with his herniated nucleus 
pulposus.  Indeed, the most recent examination report 
included a diagnosis of sciatic neuropathy.  As noted above, 
the veteran's low back disability is manifested by disc 
disease and associated neuropathy, pain and limited motion of 
the lumbar spine.  At the time of the most recent examination 
in April 1999, the examiner characterized the veteran's low 
back disorder as severe.  Accordingly, the Board finds that 
the disability picture presented by the veteran's service-
connected low back disability meets the criteria of a 
40 percent evaluation.  Accordingly, the higher disability 
rating, 40 percent will be assigned under 38 C.F.R. § 4.71a 
including Diagnostic Code 5293.

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply.  

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. at 158; Floyd v. Brown, 9 Vet. App. at 94.  
Evidence has not been presented to show that the veteran's 
current disability picture is not adequately compensated by 
the applicable provisions of the rating schedule; nor has he 
specifically raised this issue of an extraschedular rating.  
As such, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not appropriate.


ORDER

Service connection for bilateral hearing loss is denied, as a 
well-grounded claim has not been presented.  

Service connection for protein in the urine is denied, as a 
well-grounded claim has not been presented.  

Service connection for elevated cholesterol is denied, as a 
well-grounded claim has not been presented.  

Service connection for a right knee disability is denied, as 
a well-grounded claim has not been presented.  

Service connection for a bilateral ankle disability is 
denied, as a well-grounded claim has not been presented.

A disability rating in excess of 10 percent for the service-
connected hypertension is denied.  

A disability rating of 40 percent for a low back disorder is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Regarding the veteran's claim of service connection for a 
right shoulder disorder, in his notice of disagreement, the 
veteran alleged that it had been determined that both his 
right and left shoulder disabilities were caused by arthritis 
of the cervical spine.  Thus, it appears that the veteran is 
claiming that cervical arthritis should be service connected.  
Inasmuch as this issue is inextricably intertwined with the 
right shoulder issue, it must be adjudicated by the RO before 
appellate consideration of the right shoulder issue.  

Similarly, the rating of the veteran's left shoulder 
disability may be affected by the RO's decision regarding the 
cervical spine issue.  Thus, consideration of the left 
shoulder issue must also be deferred pending the adjudication 
of the right shoulder issue.  

The veteran alleges that his skin disability is worse than as 
currently evaluated.  He underwent VA dermatology 
examinations in May 1995 and April 1999.  The examination 
reports, however, contained little discussion of the criteria 
contained in the rating schedule.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994); 38 C.F.R. § 4.118 including 
Diagnostic Code 7806.  The RO should arrange for another 
dermatology examination which specifically addresses the 
criteria in the rating schedule.  

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should conduct any indicated 
development and adjudicate the issue of 
entitlement to service connection for 
cervical spine arthritis.  The veteran 
should be notified of the decision and 
advised of any appellate rights.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA 
(including service department) health 
care providers who have treated him for 
right and left shoulder disability since 
service and skin disability since April 
1999.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

3.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current severity of his 
service-connected skin disability.  It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe the nature 
and extent of any ulceration, exfoliation 
or crusting found to be present.  In 
addition, the examiner must indicate 
whether the disability is productive of 
systemic or nervous manifestations.  The 
examiner should also comment on the 
severity of the disability's 
disfigurement.  All examination findings, 
along with the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, should be set 
forth in a legible report.

4.  The veteran should be scheduled for a 
VA examination to ascertain the current 
severity and full extent of his service-
connected left shoulder disability.  It 
is imperative that the physician who is 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should specify the range of 
motion of the shoulder in degrees of 
excursion for all planes.  The examiner 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
left shoulder disability.  The examiner 
should be requested to provide an opinion 
as to the extent that pain due to the 
service-connected condition limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the left shoulder exhibits weakened 
movement, excess fatigability or 
incoordination.  The examiner also should 
state whether the veteran is experiencing 
severe painful motion or weakness as the 
chronic residual of the shoulder 
replacement.  Complete rationale for the 
opinions expressed should be provided.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record (the RO 
should specifically consider whether any 
development of the right shoulder service 
connection issue is indicated), the RO 
should readjudicate the issues remaining 
on appeal in light of all relevant 
evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

7.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 


